       Case 2:18-cv-00178-KS-MTP Document 72 Filed 05/18/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


JOSEPH DAVIS                                                                           PLAINTIFF

VS.                                             CIVIL ACTION NO. 2:18-CV-00178-KS-MTP


CITY OF WAYNESBORO, MISSISSIPPI; ET AL                                             DEFENDANTS


      UNOPPOSED MOTION TO DISMISS WITH PREJUDICE BY DEFENDANTS
         RICHARD JOHNSON, TIM COCHRAN, AND ALBERT BUSBY



      Defendants Richard Johnson, Tim Cochran, and Albert Busby move to dismiss this cause and

all claims against them with prejudice based on the agreement of the parties with prejudice as shown

by Exhibit 1 hereto. These Defendants request entry of the Agreed Judgment attached Exhibit 1

       Respectfully submitted, this the 18th day of May, 2019.    /s/ Katherine S. Kerby
                                                                  Katherine S. Kerby, MSB # 3584
                                                                  Richard Johnson, Tim Cochran,
                                                                  Albert Busby, Defendants
OF COUNSEL:
Katherine S. Kerby, Kerby Law Firm.
Post Office Box 551, Columbus, MS 39703
email: ksearcyk@bellsouth.net
Phone: 662-889-3733 Fax: 662-328-9553

                                CERTIFICATE OF SERVICE

       I, Katherine S. Kerby, attorney for Defendants certify that I have this day served via the ECF

system the foregoing which then served same to Louis H. Watson, Jr. , louis@watsonnorris.com and

Nick Norris , nick@watsonnorris.com as Attorneys for Plaintiff.      This the 18th day of May, 2019.

                                                                          / s/ Katherine S. Kerby
                                                                          Katherine S. Kerby


                                           Page 1 of 1
